                      Case 2:14-cv-01907-JCM-DJA Document 119 Filed 04/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     JACQUELYNN NICKLER,                                    Case No. 2:14-CV-1907 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9                v.
               10      COUNTY OF CLARK, et al.,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Nickler v. Clark County et al., case number 2:18-
               14      cv-01668-JCM-VCF.
               15             Defendants Kathleen Lambermont and Clark County filed a motion to dismiss this action
               16      on November 28, 2018. (ECF No. 18). The same day, defendant Steven D. Grierson filed his own
               17      motion to dismiss. (ECF No. 19). On April 15, 2019, the court granted both motions and dismissed
               18      all of plaintiff Jacquelynn Nickler’s claims as time barred. (ECF No. 41). Nickler appealed. (ECF
               19      No. 43).
               20             On February 12, 2020, the Ninth Circuit affirmed the court’s dismissal of Nickler’s state
               21      claims. (ECF No. 47). However, the Ninth Circuit reversed and remanded the court’s dismissal
               22      of Nickler’s federal discrimination claims. Id. Although this court “did not err in dismissing
               23      Nickler’s federal discrimination claims as time-barred,” the Ninth Circuit indicated that “it is
               24      possible that the complaint could have been saved by amendment.” Id. at 3.
               25             Thus, the court instructs Nickler to file, within 30 days of this order, an amended complaint
               26      that sufficiently pleads facts that establish the timeliness of her federal claims. The court also
               27      admonishes Nickler that failure to comply with this court’s order will result in dismissal of her
               28      federal claims as time barred.

James C. Mahan
U.S. District Judge
                      Case 2:14-cv-01907-JCM-DJA Document 119 Filed 04/17/20 Page 2 of 2



                1                Accordingly,
                2                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Nickler shall, within 30
                3      days of this order, file an amended complaint that sufficiently pleads the timeliness of her federal
                4      claims.
                5                DATED April 17, 2020.
                6
                7                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
